Citation Nr: 0512927	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral status 
postoperative torn medial menisci.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for bilateral status postoperative torn 
medial menisci.  The veteran filed a timely appeal to this 
adverse determination.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board hearing, said request was 
withdrawn pursuant to an April 2004 statement from the 
veteran's representative.  See 38 C.F.R. §§ 19.75, 20.703, 
20.704 (2004).  The veteran's claim is now properly before 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for bilateral status 
postoperative torn medial menisci, which he asserts began in 
service as a result of advanced individual training (AIT) at 
Fort Ord, California.  He asserts that following this 
training, he experienced extreme bilateral knee pain, 
swelling, locking and weakness as a result of extensive 
running, walking and crawling in sand.  Alternatively, he 
asserts that any preexisting bilateral knee problems were not 
severe enough to require medical treatment prior to entry 
onto active duty, but were aggravated by the AIT discussed 
above, requiring medical treatment in service and a change in 
both his duty status and his military occupational specialty.

In reviewing the veteran's service medical records for his 
period of active duty service from June 1970 to January 1972, 
the Board observes that at the time of the veteran's January 
1970 pre-induction examination, no diagnosis of any knee 
disorders was made, and his lower extremities were found to 
be "Normal."  The veteran then entered service in June 
1970.  

In August 1970, the veteran was seen for complaints of knee 
pain.  At that time he reported that he fell on his knee 2 
weeks prior to entering service, and that the knee was still 
sore.  In September 1990, he complained of bilateral knee 
pain, worse on the right.  A diagnosis of rule out cruciate 
ligament laxity was rendered.  He was sent for an orthopedic 
consultation.

At the time of the veteran's orthopedic consultation, 
conducted in September 1990, he reported pain in both knees, 
right greater than left, for the past 6 months, ever since 
hitting his knees on a pipe in a fall.  He reported an 
increase in knee pain especially in the third week of AIT.  
X-rays of the knees were normal.  The impression was of 
chronic knee strain.  He was given a temporary physical 
profile which involved no running for 4 weeks.

In October 1970, the veteran was noted to still be 
symptomatic after his 4-week profile. He was noted to have 
mild right chondromalacia and to have developed right 
quadriceps atrophy.  It was recommended that his military 
occupational specialty (MOS) be changed to a non-combat role.

At the time of the veteran's service separation examination 
in December 1971, no diagnosis of any knee disorders was 
made, and his lower extremities were again found to be 
"Normal."  

Private treatment notes in 1977 show a history of a right 
knee injury several years earlier, when he fell into a ditch 
while working as a plumber at a VA hospital.  The examiner 
noted that the veteran had a history of a painful swollen 
knee off and on, particularly during service.

More recent private treatment records dated from 1996 to 2002 
indicate that the veteran underwent arthroscopic surgery to 
both knees to repair tears to the medial menisci in 1996.

Following a review of this evidence, the Board finds that a 
VA medical examination and opinion is needed prior to Board 
adjudication of the veteran's claim, particularly in light of 
the veteran's credible assertion of continuous bilateral knee 
symptomatology, including severe pain, locking, weakness and 
popping, ever since service.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Specifically, the examiner should review 
the veteran's claims file and examine the veteran to 
determine the nature and extent of any bilateral knee 
disorder currently present.  The examiner should then provide 
opinions as to whether a bilateral knee disorder preexisted 
service, and, if so, whether such disorder was aggravated by 
service.  If the disorder did not preexist service, then the 
examiner should offer an opinion as to the likelihood that 
any current bilateral knee disorder is related to the 
bilateral knee complaints, findings and diagnoses in service.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current nature and severity 
of any bilateral knee disorder present.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  Following this examination 
and claims file review, the examiner 
should offer an opinion as to whether the 
veteran's bilateral knee disorder 
preexisted service, and, if so, whether 
it was permanently aggravated by service.  
If it is determined that the veteran's 
bilateral knee disorder did not preexist 
service, then the examiner should offer 
an opinion as to the likelihood that any 
current bilateral knee disorder is 
related to the bilateral knee complaints, 
findings and diagnoses in service.  If 
the examiner cannot offer such opinions 
with certainty, then the use of the terms 
"less likely than not," "as likely as 
not," and "more likely than not" may 
be used.  A complete rationale for any 
opinion offered should be provided.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for 
bilateral status postoperative torn 
medial menisci.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to 


the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




